Citation Nr: 1736270	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  12-05 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of traumatic eye injury.

2.  Entitlement to service connection for residuals of traumatic eye injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the RO in San Diego, California.  Jurisdiction has since been transferred to Los Angeles, California.     

In March 2017, the Veteran testified before the undersigned at a Travel Board hearing; a transcript of the hearing is associated with the claims file.

The issue of entitlement to service connection for a right eye disability is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  By March 2000 decision, the Board denied the Veteran's claim for service connection for right eye disability; the Veteran did not appeal the March 2000 Board decision.

2.  Additional evidence received since the Board's March 2000 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for right eye disability, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The Board's March 2000 decision to deny service connection for right eye disability is final.  38 U.S.C.A. §§ 7104 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.1100 (2016).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for right eye disability.  38 U.S.C.A. §§ 1110, 5108 (West 2014); 38 C.F.R. §§ 3.303, 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the present case, the Board, by a decision entered in March 2000, denied the Veteran's claim for service connection for right eye disability on grounds that the Veteran's myopia was a disorder for which compensation may not be granted and that the Veteran did not currently have any eye pathology attributable to service.  The March 2000 Board decision was not appealed, and it is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2016).  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the March 2000 Board decision, service connection for right eye disability was denied because the Veteran's myopia was a disorder for which compensation may not be granted and because the Veteran did not have any current eye pathology attributable to service.  The evidence received since the March 2000 Board decision includes the Veteran's March 2017 Board hearing testimony in which he relayed that his private doctor told him that he currently had visible scratches or scarring on his cornea causing blurred vision.  See Hearing Tr., pp. 8-9.  The Veteran also testified that he experienced blurred vision immediately following the incident in service involving the jammed machine gun blast, with fragments in his right eye, and that his condition has progressively worsened.  See Hearing Tr., pp. 8, 10, 17-22.  This evidence was not before adjudicators when the Veteran's claim was last denied in March 2000, and it is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to an unestablished fact necessary to substantiate the claim for service connection for right eye disability, and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened.


ORDER

As new and material evidence has been received, the previously denied claim of entitlement to service connection for right eye disability is reopened.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

A VA examination is appropriate to address the Veteran's claim for service connection for right eye disability.  While the Veteran's claim was denied on the basis that myopia is a refractive error of the eye which is not a disease or injury under the applicable regulations, during the hearing, the Veteran and his representative suggested that the Veteran's myopia was aggravated by the machine gun blast incident, with fragments, in service.  The Veteran testified that his doctor noted scarring of the cornea and blurred vision as a result.  The Board notes that generally refractive errors of the eye are not diseases or injuries for VA disability compensation purposes, and, therefore, are not subject to service connection.  See 38 C.F.R. §§ 3.303(c), 4.9 (2016).  However, service connection may be granted for additional disability that is a result of a superimposed disease or injury during active service.  VAOPGCPREC 82-90 (July 18, 1990); see also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995).  The November 2011 VA examiner did not have the opportunity to address the Veteran's assertion regarding aggravation and his testimony regarding his doctor's findings of scarring on his cornea causing blurred vision and his condition progressively worsening with a right eye droop.  See March 2017 Board Hearing Tr., pp. 10-11, 13.  Accordingly, remand is appropriate in order to obtain additional VA examination to address the current nature of the Veteran's right eye disability and whether the Veteran has additional disability as a result of a superimposed disease or injury during active service.  

While the matter is on remand, the VA should obtain all outstanding private and VA treatment records, to include VA treatment records from March 2014 to the present.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding private and VA treatment records, including VA treatment records from March 2014 to the present.

2.  After associating any outstanding records with the claims file, schedule the Veteran for a VA examination to determine the nature of any current right eye disability, and whether such disability is related to service.  The electronic claims file should be made available to and be reviewed by the examiner.  All appropriate testing should be conducted.


Based on examination results and a review of the record, the examiner should provide an opinion as to the following:

a. For the Veteran's refractive error, state whether it is at least as likely as not (50 percent or greater likelihood) that there was a super imposed injury, event, or disease in active service that aggravated (i.e., chronically worsened) the refractive error beyond the natural progression of the disease.

b. Identify any other visual impairment that is currently manifested or is indicated in the evidence of record at any time from approximately May 2008. 

c. For each additional visual impairment identified state whether it is at least as likely as not (50 percent or greater likelihood) that the visual impairment began in or is related to active service, to include any residuals from the Veteran's in-service weapons misfire incident. 

If aggravation is found, the examiner should address the following medical questions to the extent possible: (1) identify the baseline manifestations of the Veteran's refractive error found prior to aggravation; and (2) identify the increased manifestations which, in the examiner's opinion, are proximately caused by the Veteran's active service. 

Any opinions offered should be accompanied by the underlying reasons for the conclusions. If the examiner is unable to offer any of the requested opinions, a rationale should be provided for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).  

3.  Thereafter, readjudicate the Veteran's claim.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


